Title: To Benjamin Franklin from the Comte de Hülsen, 13 June 1783
From: Hülsen, ——, comte de
To: Franklin, Benjamin


          
            Monsieur,
            Passy, Ce 13. Juin 1783./.
          
          Je suis au despoir de ne Vous avoir pas trouvé ayant quelque chose d’important à Vous
            dire.
          J’ay cherché des Connoissances avec M. le Marquis de Condorcet, & M. Le Cte de
            Milly. J’ay appris que le premier n’etoit pas (?)çon, et qu’il ne Cultivoit pas les Connoissances dont
            j’avois besoin. Quant au 2d. il promet de me guerir dans quelques Semaines me proposant
            une Cure fort austere. Son premier
            remede que je dois d’abord prendre, et que j’ay essayé hier, m’a donné la Colique
            pendant toute la nuit. Daignez m’instruire Charitablement Si je dois m’abbandonner
            entierement à ses soins, Et permettez moy encore une seule fois de venir Vous trouver en
            particulier, et de profiter de Vos Leçons sages et Humaines. Le
            G. A. rendra dans les Benedictions qu’il
            repandra sur Vous et Votre Digne famille le secours genereux de Lumieres que Vous
            accorderez à un F\ qui cherche a
            apprendre, et qui a le merite de la bonne Volonté.— Si Vous daignez me reppondre, Vous
            aurez la bonté d’adresser Votre Lettre à l’Hotel de Tours, ruë du Paôn, Fauxbourg St
            Germain.
          J’ay l’honneur d’etre avec une Consideration tres distinguée, Monsieur, Votre trés
            humble, & très Obeissant Serviteur
          
            Cte
              DE
              HülsenPalatin de Mscislavie
          
        